THORNTON, J.
The mother appeals from an order terminating her parental rights, assigning as error the ultimate conclusion and, in particular, the admission of certain hospital records concerning her participation in both state and federal drug abuse programs. We have reviewed the record de novo and, ignoring the challenged records, find the evidence overwhelming that this mother is presently unfit to raise the child and will likely be unable to do so in the foreseeable future. State ex rel Juv. Dept. v. Hayworth, 35 Or App 161, 165, 581 P2d 100, rev den 284 Or 235 (1978).
Affirmed.